      Case 1:18-cv-03448-ER Document 11 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIANHAI LACE USA, INC.,
                             Plaintiﬀ,
                                                                ORDER
               – against –
                                                            18 Civ. 3448 (ER)
SIXCRISPDAYS, INC. and DOES 1–10,

                             Defendants.


RAMOS, D.J.:
       Plaintiﬀ’s last action in this case was to ﬁle a request for issuance of summons as
to Sixcrispdays, Inc. on April 24, 2018. Doc. 6. However, the docket does not reﬂect

that Sixcrispdays, Inc. was ever served. On April 6, 2020, the Court ordered Plaintiﬀ to
show good cause by May 1, 2020 for why service in this action was not completed within
90 days. Doc. 10. More than three months have passed without a response. For the
below reasons, the Court dismisses Plaintiﬀ’s action for failure to execute service under
Federal Rule of Civil Procedure 4(m).
       “If a defendant is not served within 90 days after the complaint is ﬁled, the court

— on motion or on its own after notice to the plaintiﬀ — must dismiss the action without
prejudice against that defendant or order that service be made within a speciﬁed time.”
Fed. R. Civ. P. 4(m) (emphasis added).
       Given that over two years have passed since the ﬁling of the complaint in this
action, and given that Plaintiﬀ has failed to respond to the Court’s warning of the
consequences of failure to serve or provide good cause for the lack of service, the Court
      Case 1:18-cv-03448-ER Document 11 Filed 08/31/20 Page 2 of 2




DISMISSES Plaintiﬀ’s action without prejudice. fe Clerk of Court is respectfully
directed to terminate any pending motions and to close the case.


It is SO ORDERED.


Dated:   August 31, 2020
         New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
